The Honorable J.L. "Jim" Shaver, Jr. State Representative P.O. Box 592 Wynne, AR 72396
Dear Representative Shaver:
This is in response to your request for an opinion on the following question:
  Does serving on a state college or university board fall within the prohibition of "other appointive office" as used in A.C.A. § 14-201-105(c), which provides:
  No member of the commission shall hold any elective or other appointive office under the municipal, county, state or federal government while a member of the commission.
It is my opinion that the answer to this question is "yes," assuming that § 14-201-105 (Cum. Supp. 1991) applies to the particular municipal water commission in question. This was the conclusion reached in Attorney General Opinion 92-358, a copy of which is enclosed. The basis for this conclusion is fully set forth in Opinion 92-358.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh